IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEBORAH J. SULLIVAN,                 NOT FINAL UNTIL TIME EXPIRES TO
N/K/A DEBORAH J. MORILLO,            FILE MOTION FOR REHEARING AND
FORMER WIFE,                         DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D15-5389

v.

JAMES D. SULLIVAN,
FORMER HUSBAND,

      Appellee.

_____________________________/

Opinion filed May 4, 2016.

An appeal from the Circuit Court for Clay County.
Michael S. Sharrit, Judge.

Michael L. Edwards, Jacksonville, for Appellant.

Lawrence J. Siemer, Orange Park, for Appellee.




PER CURIAM.

      AFFIRMED.
ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.




                                 2